COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Baker and Willis
Argued at Norfolk, Virginia


DEMETRIUS LAMONE LARRY

v.         Record No. 2530-93-1         MEMORANDUM OPINION*
                                     BY JUDGE JOSEPH E. BAKER
COMMONWEALTH OF VIRGINIA                   JUNE 6, 1995


           FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                Morris B. Gutterman, Judge Designate
           Bruce C. Sams (Sams & Hawkins, P.C., on brief),
           for appellant.

           Leah A. Darron, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on brief),
           for appellee.



     Demetrius Lamone Larry (appellant) appeals from his bench

trial conviction by the Circuit Court of the City of Norfolk

(trial court) for possession of cocaine with intent to

distribute.   Appellant contends that the trial court erroneously

refused to suppress cocaine found in appellant's motel room

during a warrantless search and that the evidence was

insufficient to establish an intent to distribute.

                            SUPPRESSION

     Absent exigent circumstances, the threshold of one's home,

whether temporary or permanent, may not be crossed without a

warrant.   See Payton v. New York, 445 U.S. 573, 590 (1990).

Whether the exclusionary rule should be applied to exclude

____________________

     *Pursuant to Code § 17-116.010, this opinion is not
designated for publication.
evidence discovered as a result of a warrantless crossing must be

determined from an examination of the facts leading to the entry.

In making that determination at the trial level, the

Commonwealth has a heavy burden to justify the warrantless entry,

as all such entries are presumed to be unreasonable.     Verez v.

Commonwealth, 230 Va. 405, 410, 337 S.E.2d 749, 752-53 (1985),

cert. denied, 497 U.S. 813 (1986).     However, upon appeal from a

trial court's denial of a motion to suppress the discovered

evidence, the burden is upon the appellant to show that the

denial, when the evidence is considered in the light most

favorable to the Commonwealth, constituted reversible error.
Fore v. Commonwealth, 220 Va. 1007, 1010, 265 S.E.2d 729, 731,

cert. denied, 449 U.S. 1017 (1980).

     A warrantless search and seizure is not unlawful unless it

is unreasonable, Chevrolet Truck v. Commonwealth, 208 Va. 506,

508, 158 S.E.2d 755, 758 (1968), because the Fourth Amendment

does not forbid all searches and seizures, only those that are

unreasonable.   Elkins v. United States, 364 U.S. 206, 222 (1960);

Verez, 230 Va. at 410, 337 S.E.2d at 752.    In the matter before

this Court, the trial court rejected the testimony of appellant

and, obviously, believed the evidence of the officers.    The

record discloses that in response to information received by a

tip, at approximately 5:00 a.m. on June 21, 1993, Officers

Sergeant and Maston of the Norfolk Police Department went to a

motel where appellant occupied a room.    The officers had been



                               - 2 -
given the room number and told that drugs were being sold from

that room.

        Upon arrival at the room, appellant responded to the

officers' knock on the door.    The officers informed appellant of

the purpose of their visit and asked appellant if they could

enter the premises.    The officers testified at the suppression

hearing that appellant had given them permission to search the

room.
        Once inside the room, one officer found a 9 millimeter

handgun in a nightstand.    The other officer, seeing a pair of

pants and a shirt, asked appellant whether they belonged to him

to which appellant responded in the affirmative.    Inside the

pants, the officer recovered a billfold belonging to appellant

and twenty-eight individual ziplock baggies containing cocaine.

        The voluntariness of a consent to a search is a question of

fact to be determined by the trial court and will not be reversed

on appeal unless it is clearly erroneous.    On the evidence

contained in this record, we cannot say that the trial court's

denial of appellant's motion to suppress was plainly wrong or

without evidence to support it.     See McFadden v. Commonwealth,

225 Va. 103, 108, 300 S.E.2d 924, 926 (1983).

                              SUFFICIENCY

        On appeal, when the sufficiency of the evidence is

challenged, we view the evidence in the light most favorable to

the Commonwealth, granting to it all reasonable inferences fairly




                                 - 3 -
deducible therefrom.   Higginbotham v. Commonwealth, 216 Va. 349,

352, 218 S.E.2d 534, 537 (1975).   Viewed in that light, the

record discloses that twenty-eight individual ziplock baggies

containing cocaine, packaged as if for distribution, were found

inside clothes belonging to appellant.   In addition, a gun was

found in a nightstand in the motel room.
          When the proof of intent to distribute
          narcotics rests upon circumstantial evidence,
          the quantity which the defendant possesses is
          a circumstance to be considered. Indeed,
          quantity, alone, may be sufficient to
          establish such intent if it is greater than
          the supply ordinarily possessed for one's
          personal use.

Dukes v Commonwealth, 227 Va. 119, 122, 313 S.E.2d 382, 383

(1976).   Moreover, the courts have long recognized that a gun is

an object associated with persons dealing narcotics.

     For the reasons stated, the judgment of the trial court is

affirmed.

                                              Affirmed.




                               - 4 -